Order filed December 4, 2018




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-18-00977-CV
                                      ____________

                 MORRELL MASONRY SUPPLY, INC., Appellant

                                            V.

            CARNEGIE HOMES & CONSTRUCTION, LLC, Appellee


                      On Appeal from the 190th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-61394

                                        ORDER

         This is an appeal from a judgment signed July 23, 2018. Appellant has
informed us the trial court signed an order granting a new trial. Such an order would
deprive this court of jurisdiction. However, we are unable to make that determination
because the clerk’s record has not been filed. Accordingly, we enter the following
order.

         The Harris County District Clerk is directed to file a partial clerk’s record on
or before December 14, 2018, containing:

      1.     the judgment on appeal;

      2.     any motion for new trial or other post-judgment motion; and

      3.     any order ruling on a motion for new trial or other post-judgment
             motion.

      If any of the requested items is not part of the case file, the district clerk is
directed to file a partial clerk’s record containing a certified statement that the
requested item is not a part of the case file.



                                    PER CURIAM




                                            2